DETAILED ACTION

Summary
Applicant’s election of claims 1-17, without traverse, in the response filed November 17, 2022 has been acknowledged. 
Claims 1-20 are currently pending while claims 18-20 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 16 recite the limitation "the contact force" on line 3.  There is insufficient antecedent basis for this limitation in the claims.
Amending “the contact force” to “a contact force” would overcome the rejections.
Claim 12 recites the limitation "the PV module" on line 16.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. Pub. No. 2008/0302407 A1).
With regard to claim 1, Kobayashi discloses an insertion tool for use with a cable management cavity, the insertion tool comprising: 
a grip for a user to grasp the insertion tool (such a depicted in Fig. 4(A) and annotated Fig. 4(A) below, an insertion tool 2 comprising a grip, the right half of insertion tool 2, as it is structurally capable of allowing a user to grasp the insertion tool 2 as it includes surfaces graspable by a hand), 

    PNG
    media_image1.png
    553
    667
    media_image1.png
    Greyscale

Annotated Fig. 4(A)
the grip having a longitudinal axis (such as depicted in orientation of Fig. 4(A) and annotated Fig. 4(A) above, the cited grip, right half of insertion tool 2, has a longitudinal axis extending into/out of the foreground/background of the figure); and 
an insertion flange extending from the grip (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, a flange extending laterally from the cited grip cited to read on the claimed “insertion flange” because it is structurally capable of insertion into the cited cavity), 
the insertion flange including a first end attached to the grip and a second end shaped to contact a cable (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the insertion flange including a first right end attached to the cited grip and a second left end cited to read on the claimed “shaped to contact a cable” because it includes a shape at the cited second left end which is structurally capable of physically contacting a cable), wherein 
the insertion flange is sized to fit within the cable management cavity and insert the cable into the cable management cavity to a desired depth (the cited insertion flange is cited to read on the claimed “is sized to fit within the cable management cavity and insert the cable into the cable management cavity to a desired depth” because it is structurally capable of being sized to fit within a cable management cavity and insert a cable into the cable management cavity to a desired depth such as in a cable management cavity with a depth larger than the cited insertion flange and a cable thickness and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited insertion flange sized to fit within a cable management cavity, as it is structurally capable of managing a cable as it includes a hollow space, to a depth not fully extending to the depth of the cable management cavity), 
the insertion flange having a length defined between the first end and the second end in a direction perpendicular to the longitudinal axis (as depicted in . 4(A) and annotated Fig. 4(A) above, the cited insertion flange has a length between the cited first right side and the second left side in a direction perpendicular to the cited longitudinal axis), wherein 
the length is selected to allow the insertion flange to insert the cable into the cable management cavity to the desired depth (the cited insertion flange is cited to read on the claimed “the length is selected to allow the insertion flange to insert the cable into the cable management cavity to the desired depth” because the length is structurally capable of being selected to allow the insertion flange to insert the cable into the cable management cavity to the desired depth such as in a cable management cavity with a depth larger than the length of the cited insertion flange and a cable thickness and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited insertion flange with a length inserted into a cable management cavity, as it is structurally capable of managing a cable as it includes a hollow space, to a depth not fully extending to the depth of the cable management cavity). 
With regard to claim 2, Kobayashi discloses wherein
the cable management cavity is defined by a flange of a frame member of a PV module framing system or a PV module racking system (the cited insertion tool 2 is cited to read on the claimed “the cable management cavity is defined by a flange of a frame member of a PV module framing system or a PV module racking system” because it is structurally capable of being used with a cable management cavity defined by a flange of a frame member of a PV module framing system or a PV module racking system such as with a cable management cavity defined by a flange of a frame member of a PV module framing system or a PV module racking system which fits within a gap within the insertion tool and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited cable management cavity defined by a flange of a frame member of a PV module framing system or a PV module racking system).
With regard to claim 3, Kobayashi discloses further comprising 
an alignment flange extending from the grip (as depicted in Fig. 4(A) and annotated Fig. 4(A) above, a flange extending laterally from the cited grip cited to read on the claimed “alignment flange” because it physically aligns with the cited flange defining the cavity), wherein 
the alignment flange and the insertion flange define a gap sized to receive a flange defining the cable management cavity and provide alignment of the insertion flange within the cable management cavity when the insertion tool is used to insert the cable into the cable management cavity (as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the cited alignment flange and the cited insertion flange define a vertical gap cited to read on the claimed “sized to receive a flange defining the cable management cavity and provide alignment of the insertion flange within the cable management cavity when the insertion tool is used to insert the cable into the cable management cavity” because it is structurally capable of being sized to receive a flange defining the cable management cavity and provide alignment of the insertion flange within the cable management cavity when the insertion tool is used to insert the cable into the cable management cavity such as in a cable management cavity which is defined by a flange which fits within the cited gap and physically aligns with the cited alignment flange and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited gap as receiving a flange defining a cable management cavity and providing alignment of the insertion tool when the insertion tool is inserted into the cavity).
With regard to claim 4, Kobayashi discloses further comprising 
a stop that contacts a flange defining the cable management cavity and limits the depth that the cable inserted into the cable management cavity using the insertion tool (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, a stop, such as the left most surface of the vertical member extending between the cited insertion flange and cited alignment flange, reading on the claimed “stop” because it physically stops the cited flange defining the cavity during insertion of tool 2 into the cited cavity and is cited to read on the claimed “that contacts a flange defining the cable management cavity and limits the depth that the cable inserted into the cable management cavity using the insertion tool” because it is structurally capable of contacting a flange defining a cable management cavity and limits the depth that the cable inserted into the cable management cavity using the insertion tool such as in a cable management cavity defined by a flange which is physically stopped by the cited stop limiting a depth on insertion of the insertion tool and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited stop as contacting a flange defining the cited cavity which limits the depth of insertion of the insertion tool into the cited cavity).
With regard to claim 5, Kobayashi discloses wherein
the second end has a recess shaped to receive the cable (as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the cited second left end has a recess at arrow shaped end 23a as the material at the end is recessed/sloped away, and is cited to read on the claimed “shaped to receive the cable” because it includes a shape which is structurally capable of receiving a cable such as a cable with a shape receivable by the cited second end).
With regard to claim 6, Kobayashi discloses further comprising
a surface defining an opening sized to receive a rope for attaching the insertion tool to a person or object (such as depicted in Fig. 4(A) and annotated Fig 4(A) above, a surface at the rectangular opening between 24a and 24b cite to read on the claimed “sized to receive a rope for attaching the insertion tool to a person or object” because it includes a size, as depicted, which is structurally capable of receiving a rope for attaching the insertion tool to a person or object such as a rope with a smaller diameter than the size of the cited opening).
With regard to claim 8, Kobayashi discloses wherein
the insertion flange defines an opening sized to receive a rope for attaching the insertion tool to a person or object (such as depicted in Fig. 4(A) and annotated Fig. 4(A)’ below, the cited insertion flange defines an opening which is cited to read on the claimed “sized to receive a rope for attaching the insertion tool to a person or object” because it includes a size structurally capable of receiving a rope for attaching the insertion tool to a person or object such as a rope which has a size smaller than the cited opening).

    PNG
    media_image2.png
    462
    670
    media_image2.png
    Greyscale

Annotated Fig. 4(A)’
With regard to claim 9, Kobayashi discloses further comprising
an alignment flange defining an opening sized to receive a rope for attaching the insertion tool to a person or object (such as depicted in Fig. 4(A) and annotated Fig. 4(A)’ above, the cited alignment flange defines an opening which is cited to read on the claimed “sized to receive a rope for attaching the insertion tool to a person or object” because it includes a size structurally capable of receiving a rope for attaching the insertion tool to a person or object such as a rope which has a size smaller than the cited opening).
With regard to claim 10, Kobayashi discloses wherein
the second end of the insertion flange is curved to reduce the contact force between the insertion flange and the cable when the insertion tool is used to insert the cable into the cable management cavity (as depicted in Fig. 4 and annotated Fig. 4(A) above, the cited second left end of the insertion flange is curved which is cited to read on the claimed “to reduce the contact force between the insertion flange and the cable when the insertion tool is used to insert the cable into the cable management cavity” because it is structurally capable of reducing contact force between the insertion flange and the cable when the insertion tool is used to insert the cable into the cable management cavity such as with a cable with a shape causing less contact force with the cited insertion flange than another shape, such as a shape which causes more contact force with the cited insertion flange).
With regard to claim 11, Kobayashi discloses wherein
the second end of the insertion flange has a contact surface that is smooth and free of any sharp edges that could damage the cable or harm the user (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the cited second left end of the insertion flange has a contact surface that is smooth and free of any sharp edges that could damage the cable or harm the user as it includes only rounded edges), wherein 
the insertion tool is shaped such that only the contact surface contacts the cable as the insertion tool is used to insert the cable into the cable management cavity (the cited insertion tool is cited to read on the claimed “shaped such that only the contact surface contacts the cable as the insertion tool is used to insert the cable into the cable management cavity” because it is structurally capable of having only the contact surface contacting the cable as the insertion tool is used to insert the cable into the cable management cavity such as with a cable management cavity and cable which only contacts the contact surface of the insertion tool).
With regard to claim 12, Kobayashi discloses an insertion tool for inserting a cable into a cable management cavity defined by a flange of a PV module framing system or a PV module racking system, the insertion tool comprising: 
a grip for a user to grasp the insertion tool (such a depicted in Fig. 4(A) and annotated Fig. 4(A) below, an insertion tool 2 comprising a grip, the right half of insertion tool 2, as it is structurally capable of allowing a user to grasp the insertion tool 2 as it includes surfaces graspable by a hand), 

    PNG
    media_image1.png
    553
    667
    media_image1.png
    Greyscale

Annotated Fig. 4(A)
an insertion flange extending from the grip (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, a flange extending laterally from the cited grip cited to read on the claimed “insertion flange” because it is structurally capable of insertion into the cited cavity), 
the insertion flange including a first end attached to the grip and a second end shaped to contact a cable (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the insertion flange including a first right end attached to the cited grip and a second left end cited to read on the claimed “shaped to contact a cable” because it includes a shape at the cited second left end which is structurally capable of physically contacting a cable), wherein 
the insertion flange is sized to fit within the cable management cavity and insert the cable into the cable management cavity to a desired depth (the cited insertion flange is cited to read on the claimed “is sized to fit within the cable management cavity and insert the cable into the cable management cavity to a desired depth” because it is structurally capable of being sized to fit within a cable management cavity and insert a cable into the cable management cavity to a desired depth such as in a cable management cavity with a depth larger than the cited insertion flange and a cable thickness and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited insertion flange sized to fit within a cable management cavity, as it is structurally capable of managing a cable as it includes a hollow space, to a depth not fully extending to the depth of the cable management cavity); 
an alignment flange extending from the grip (as depicted in Fig. 4(A) and annotated Fig. 4(A) above, a flange extending laterally from the cited grip cited to read on the claimed “alignment flange” because it physically aligns with the cited flange defining the cavity), wherein 
the alignment flange and the insertion flange define a gap sized to receive the flange defining the cable management cavity, the alignment flange shaped and sized to extend along the flange of the PV module and provide alignment of the insertion flange within the cable management cavity when the insertion tool is used to insert the cable into the cable management cavity (as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the cited alignment flange and the cited insertion flange define a vertical gap cited to read on the claimed “sized to receive a flange defining the cable management cavity, the alignment flange shaped and sized to extend along the flange of the PV module and provide alignment of the insertion flange within the cable management cavity when the insertion tool is used to insert the cable into the cable management cavity” because it is structurally capable of being sized to receive a flange defining the cable management cavity and to extend along the flange of the PV module and provide alignment of the insertion flange within the cable management cavity when the insertion tool is used to insert the cable into the cable management cavity such as in a cable management cavity which is defined by a flange which fits within the cited gap and physically aligns/extends along with the cited alignment flange and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited gap as receiving a flange defining a cable management cavity and providing alignment of the insertion tool when the insertion tool is inserted into the cavity); and 
a stop sized and shaped to contact the flange defining the cable management cavity and limit the depth that the cable is inserted into the cable management cavity using the insertion tool (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, a stop, such as the left most surface of the vertical member extending between the cited insertion flange and cited alignment flange, reading on the claimed “stop” because it physically stops the cited flange defining the cavity during insertion of tool 2 into the cited cavity and is cited to read on the claimed “that contacts a flange defining the cable management cavity and limits the depth that the cable inserted into the cable management cavity using the insertion tool” because it is structurally capable of contacting a flange defining a cable management cavity and limits the depth that the cable inserted into the cable management cavity using the insertion tool such as in a cable management cavity defined by a flange which is physically stopped by the cited stop limiting a depth on insertion of the insertion tool and because Fig. 4(A) and annotated Fig. 4(A) above depicts the cited stop as contacting a flange defining the cited cavity which limits the depth of insertion of the insertion tool into the cited cavity).
With regard to claim 13, Kobayashi discloses the insertion tool in accordance with claim 12 in combination with the PV module framing system or the PV module racking system (recall rejection of claim 12 above teaching the cited insertion tool 2 in combination with the cited PV module framing system or the PV module racking system including the cited cavity and flange defining the cavity).
With regard to claim 14, Kobayashi discloses wherein
the grip includes a body having a first side, a second side, and an outer surface extending between the first side and the second side, wherein the inversion flange and the alignment flange extend from the outer surface of the body (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the cited grip includes a body, such as the right have of the vertically extending member 22 having a first top end and a bottom second end and an outer surface, such as the outer surface/boundaries of the right half of component 22 of which the cited inversion flange and alignment flange extend laterally from).
With regard to claim 15, Kobayashi discloses wherein
the stop extends between the insertion flange and the alignment flange (see Fig. 4(A) and annotated Fig. 4(A) above, depicting the cited stop extending between the cited insertion flange and cited alignment flange).
With regard to claim 16, Kobayashi discloses wherein
the second end of the insertion flange is curved to reduce the contact force between the insertion flange and the cable when the insertion tool is used to insert the cable into the cable management cavity (as depicted in Fig. 4 and annotated Fig. 4(A) above, the cited second left end of the insertion flange is curved which is cited to read on the claimed “to reduce the contact force between the insertion flange and the cable when the insertion tool is used to insert the cable into the cable management cavity” because it is structurally capable of reducing contact force between the insertion flange and the cable when the insertion tool is used to insert the cable into the cable management cavity such as with a cable with a shape causing less contact force with the cited insertion flange than another shape, such as a shape which causes more contact force with the cited insertion flange).
With regard to claim 17, Kobayashi discloses wherein
the second end of the insertion flange has a contact surface that is smooth and free of any sharp edges that could damage the cable or harm the user (such as depicted in Fig. 4(A) and annotated Fig. 4(A) above, the cited second left end of the insertion flange has a contact surface that is smooth and free of any sharp edges that could damage the cable or harm the user as it includes only rounded edges), wherein 
the insertion tool is shaped such that only the contact surface contacts the cable as the insertion tool is used to insert the cable into the cable management cavity (the cited insertion tool is cited to read on the claimed “shaped such that only the contact surface contacts the cable as the insertion tool is used to insert the cable into the cable management cavity” because it is structurally capable of having only the contact surface contacting the cable as the insertion tool is used to insert the cable into the cable management cavity such as with a cable management cavity and cable which only contacts the contact surface of the insertion tool).
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danning et al. (CN 10314447 A included in applicant submitted IDS filed November 3, 2020).
With regard to claims 1 and 7, Danning et al. discloses an insertion tool for use with a cable management cavity, the insertion tool comprising:
 a grip for a user to grasp the insertion tool (such as depicted in Fig. 4 and annotated Fig. 4 below, an insertion tool 100 comprising a grip as it is structurally capable of allowing a user to grasp the insertion tool as it includes surfaces graspable by a hand), 

    PNG
    media_image3.png
    528
    588
    media_image3.png
    Greyscale

Annotated Fig. 4
the grip having a longitudinal axis (such as depicted in orientation of Fig. 4 and annotated Fig. 4 above, the cited grip has a longitudinal axis extending into/out of the foreground/background of the figure); and 
an insertion flange extending from the grip (such as depicted in Fig. 4 and annotated Fig. 4 above, an insertion flange extending from the cited grip), 
the insertion flange including a first end attached to the grip and a second end shaped to contact a cable (such as depicted in Fig. 4 and annotated Fig. 4 above, the insertion flange including a first left end attached to the cited grip and a second right end which is cited to read on the claimed “shaped to contact a cable” because it includes a shape structurally capable of contacting a cable), wherein 
the insertion flange is sized to fit within the cable management cavity and insert the cable into the cable management cavity to a desired depth (the cited insertion flange is cited to read on the claimed “is sized to fit within the cable management cavity and insert the cable into the cable management cavity to a desired depth” because it is structurally capable of being sized to fit within a cable management cavity and insert a cable into the cable management cavity to a desired depth such as in a cable management cavity with a depth larger than the cited insertion flange and a cable thickness), 
the insertion flange having a length defined between the first end and the second end in a direction perpendicular to the longitudinal axis (as depicted in Fig. 4 and annotated Fig. 4 above, the cited insertion flange having a length defined between the cited first left end the cited second right end in a direction perpendicular to the cited longitudinal axis), wherein 
the length is selected to allow the insertion flange to insert the cable into the cable management cavity to the desired depth (the cited insertion flange is cited to read on the claimed “the length is selected to allow the insertion flange to insert the cable into the cable management cavity to the desired depth” because the length is structurally capable of being selected to allow the insertion flange to insert the cable into the cable management cavity to the desired depth such as in a cable management cavity with a depth larger than the length of the cited insertion flange and a cable thickness), wherein
the grip includes a cylindrical body defining a cavity extending along the longitudinal axis of the grip, the cavity being sized to receive a rope (as depicted in Fig. 4 and annotated Fig. 4 above, the grip includes a cylindrical body, as it includes a cylindrical shape 160 in the body, and defining a cavity 160 extending along the longitudinal axis of the grip, the cavity cited to read on the claimed “being sized to receive a rope” because it includes a size which is structurally capable of receiving a rope such as a rope with a smaller size than the size of the cited cavity).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 9, 2022